
	
		III
		111th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 23, 2010
			Mr. Webb (for himself,
			 Mr. Inhofe, Mr.
			 Lieberman, Mr. Dodd,
			 Mr. Bond, Mr.
			 Kerry, Mr. Lugar, and
			 Mr. Cardin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			June 29, 2010
			Committee discharged;
			 considered and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  ratification of the Treaty of Mutual Security and Cooperation with Japan, and
		  affirming support for the United States-Japan security alliance and
		  relationship.
	
	
		Whereas
			 Japan became a treaty ally of the United States with the signing of the Treaty
			 of Mutual Cooperation and Security on January 19, 1960;
		Whereas
			 the treaty entered into force on June 19, 1960, after its ratification by the
			 Japanese Diet and the United States Senate;
		Whereas, in furtherance of the treaty,
			 Japan hosts approximately 36,000 members of the United States Armed Forces,
			 43,000 dependents, and 5,000 civilian employees of the Department of Defense,
			 with a majority located on the island of Okinawa;
		Whereas
			 the United States and Japan signed the Roadmap for Realignment Implementation
			 on May 1, 2006, to strengthen the alliance by maintaining defense capabilities
			 while reducing burdens on local communities;
		Whereas
			 the United States and Japan signed the Guam Agreement on February 17, 2009, on
			 the relocation of approximately 8,000 Marines assigned to the III Marine
			 Expeditionary Force (MEF) personnel and their approximately 9,000 dependents
			 from Okinawa to Guam, which would reduce the presence of the Marine Corps on
			 Okinawa by nearly half;
		Whereas
			 the Governments of the United States and Japan maintain a strong security
			 partnership through joint exercises between the United States Armed Forces and
			 Japan’s Self-Defense Forces;
		Whereas
			 Japan’s Self-Defense Forces have contributed broadly to global security
			 missions, including relief operations following the tsunami in Indonesia in
			 2005, reconstruction in Iraq from 2004 to 2006, relief assistance following the
			 earthquake in Haiti in 2010, and maritime security operations in the Gulf of
			 Aden;
		Whereas
			 Japan assists in the United States-led effort in Afghanistan where it ranks as
			 the second-largest donor after the United States, pledging $5,000,000,000 over
			 five years to improve infrastructure, education, and health, in addition to
			 underwriting, with the United Kingdom, a reintegration trust fund for former
			 Taliban fighters;
		Whereas
			 Japan’s Self-Defense Forces have played a vital role in United Nations
			 peacekeeping operations around the world, beginning in 1992 when Japan
			 dispatched two 600-member engineering battalions to the United Nations
			 Transitional Authority in Cambodia (UNTAC);
		Whereas
			 the sinking of the Republic of Korea’s Cheonan naval ship by North Korea was a
			 direct provocation intended to destabilize Northeast Asia and demonstrates the
			 importance of cooperation between the United States and Japan on regional
			 security issues;
		Whereas
			 recent maritime activities by China’s People’s Liberation Army Navy to
			 challenge Japan’s sovereignty claims in waters contested by Japan and China
			 underscore the vital nature of the United States-Japan alliance to maintaining
			 a balance of security in the region;
		Whereas, on May 28, 2010, members of the
			 United States-Japan Security Consultative Committee reconfirmed that, in this
			 50th anniversary year of the signing of the Treaty of Mutual Cooperation and
			 Security, the United States-Japan alliance remains indispensable not
			 only to the defense of Japan, but also to the peace, security, and prosperity
			 of the Asia-Pacific region;
		Whereas
			 the security alliance has served as the foundation for deep cultural,
			 political, and economic ties between the people of the United States and the
			 people of Japan; and
		Whereas
			 Japan remains a steadfast global partner with shared values of freedom,
			 democracy, and liberty: Now, therefore, be it
		
	
		That the Senate—
			(1)affirms its commitment to the United
			 States-Japan security alliance and the deep friendship of both countries that
			 is based on shared values;
			(2)recognizes the benefits of the alliance to
			 the national security of the United States and Japan, as well as to regional
			 peace and security;
			(3)recognizes the contributions of and
			 expresses appreciation for the people of Japan, and in particular the people of
			 Okinawa, in hosting members of the United States Armed Forces and their
			 families in Japan;
			(4)values the involvement of Japan’s
			 Self-Defense Forces in regional and global security operations;
			(5)promotes the implementation of the Roadmap
			 for Realignment to reduce the burden on local communities while maintaining the
			 United States strategic posture in Asia; and
			(6)anticipates the continuation of the
			 steadfast alliance with its invaluable contribution to global peace, democracy,
			 and security.
			
